IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT

                             _____________________

                                  No. 99-50584
                                Summary Calendar
                             _____________________


UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                        versus

EDGAR ADKISON, also known as
Edgar Adkinson,

                                             Defendant-Appellant.
_________________________________________________________________

      Appeal from the United States District Court for the
                    Western District of Texas
                       USDC No. 98-CR-66-2
_________________________________________________________________
                          April 13, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Edgar Adkison appeals his conviction for aiding and abetting

the distribution of crack cocaine.               He asserts that the district

court       abused   its   discretion    in   permitting   the   government   to

introduce as evidence his 1991 conviction for possession of a

controlled substance.          He argues that the prior conviction was

irrelevant and unduly prejudicial.

     The district court did not abuse its discretion in admitting

the prior conviction since the prior possession offense was similar

        *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
to the charged distribution offense and was thus highly probative

on the issue of Adkison’s knowledge and intent to commit the

charged offense.         See United States v. Ponce, 8 F.3d 989, 993-94

(5th Cir. 1993); United States v. Gadison, 8 F.3d 186, 192-93 (5th

Cir. 1993).         The fact that the prior conviction happened eight

years earlier does not, by itself, warrant exclusion.                     See United

States v. Chavez, 119 F.3d 342, 346-47 (5th Cir. 1997).                          Any

potential undue prejudice was minimized by the district court’s

limiting instructions to the jury.              See, e.g., Ponce, 8 F.3d at

994; Gadison, 8 F.3d at 192.

      Adkison also challenges the district court’s refusal to permit

him   to   cross-examine       Jarvis    Ingram,    a    cooperating      government

witness, regarding the probation officer’s recommendation that

Ingram     be   denied    an   acceptance     of    responsibility        reduction.

Although the district court refused to allow cross-examination

regarding the probation officer’s recommendation, it permitted

defense counsel to cross-examine Ingram regarding the substance of

the alleged untruthfulness on which the recommendation was based,

i.e., Ingram’s denial of involvement in another drug transaction

that occurred on July 4, 1998.                Because the subject which the

district court excluded from cross-examination would not have given

the   jury      a   significantly       different       impression   of     Ingram’s

credibility, the district court did not abuse its discretion by

limiting cross-examination of him.              See United States v. Baresh,

790 F.2d 392, 400 (5th Cir. 1986).




                                          2
    A F F I R M E D.




3